 

Exhibit 10.7

CONFIDENTIAL

SEPARATION AGREEMENT AND RELEASE

 

 

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and entered into by
and among Dale R. Carlsen ("Employee") and Mattress Firm Holding Corp.,
 Mattress Firm, Inc., Mattress Holding Corp. and each of their
affiliates including but not limited to The Sleep Train, Inc. (collectively
hereinafter referred to as the “Mattress Firm” or "Employer").    Employee and
Employer hereinafter may be referred to as a “Party” or collectively as
“Parties.”

INTRODUCTION

The purpose of this Agreement is to enter into an amicable separation of
employment relating to the Employment Agreement dated as of October 20, 2014, as
amended by that certain First Amendment to Employment Agreement effective as of
September 10, 2015 between the Employer and the Employee (collectively, the
“Employment Agreement”).

TERMS OF AGREEMENT

In consideration of the promises and mutual promises contained herein, the
Parties enter into this Agreement.

 

1. Employee’s employment with Employer was terminated without Cause in
accordance with section 7(d) of the Employment Agreement and this Agreement is
intended to give effect to section 7(d) of the Employment Agreement.  Employee’s
last day of employment pursuant to the Employment Agreement with the Employer
was November 20, 2015 (the “Separation Date”).  As of the Separation Date,
Employee will no longer perform services pursuant to the Employment Agreement or
any other employment relationship for Employer.

2.By signing below, Employee acknowledges that on Separation Date,  subject as
set forth herein, Employer provided Employee a final paycheck pursuant to the
Employment



--------------------------------------------------------------------------------

 

 

Agreement for all wages, salary, bonuses, reimbursable expenses, accrued
vacation and any similar payments due from the Employer through the Separation
Date.  By signing below, Employee acknowledges that the Employer does not owe
Employee pursuant to the Employment Agreement for any amounts other than the
amounts set forth in this Agreement.

 3.Pursuant to the Employment Agreement, the Employer agrees to pay Employee Six
Hundred and Seventy-Five Thousand Dollars ($675,000.00), less applicable state
and federal payroll deductions and withholdings (“Severance Pay”).  Pursuant to
the Employment Agreement Severance Pay shall be paid for eighteen (18) months
following the Separation Date in Thirty-Six (36) equal installments of Eighteen
Thousand, Seven Hundred and Fifty Dollars ($18,750) less applicable state and
federal payroll deductions and withholdings (“Installments”).   Installments
shall be payable bi-weekly on the 15th day and the last day of each month
beginning in the first month after the expiration of sixty (60) days following
the Separation Date.   Each of the Installments referenced herein shall be
treated as a separate payment for purposes of Internal Revenue Code Section 409A
and shall be paid in accordance with the Employment Agreement.  Pursuant to the
Employment Agreement all time-based vesting requirements of equity awards
granted to Employee pursuant to the Mattress Firm Holding Corp. 2011 Omnibus
Incentive Plan (the “2011 Plan”) shall immediately vest so that Employee is
entitled to 4,333 fully vested options to purchase shares of common stock of
Employer and 2,470 fully vested shares of common stock of Employer.  Employee
shall continue to be able to exercise any vested equity award in accordance with
the terms of the applicable equity award agreement and the 2011 Plan so that
Employee is entitled to: (i) exercise without restriction, subject to applicable
federal and state securities laws, his rights as a shareholder with respect to
2,470 shares of common stock of Employer, (ii) exercise and/or sell his 4,333
options to purchase common stock of Employer (in



--------------------------------------------------------------------------------

 

 

the case of sale, with respect to the shares underlying such options) at any
time, subject to applicable federal and state securities laws, until three
months after he is no longer a director or otherwise providing services to
Employer in accordance with the 2011 Plan, and (iii) entitled to continue for so
long as Employee is a director or otherwise providing services to Employer in
accordance with the 2011 Plan to have his performance-based equity awards
available to vest in accordance with the terms of the applicable award agreement
(i.e. subject to the stock price targets), and if becoming vested, to exercise
and/or sell such underlying shares, subject to applicable federal and state
securities laws.    Employee shall be entitled to keep, without additional
payment to Employer, all computers currently used by Employee (comprising all
desktops, laptops, routers and related installations in the possession of
Employee) and the cell telephone with its existing telephone number currently
used by Employee; provided that the data and confidential information of the
Employer contained on such devices shall be immediately destroyed and deleted if
Employee ceases to be a director of Mattress Firm Holding Corp.; provided
further that all calls and messages relating to the business of Employer shall
be immediately forwarded to the appropriate recipient at Employer and no
voicemail recording of Employee may reference Mattress Firm, MFRM, Sleep Train
or any other brand name used or owned by Employer.  For six (6) months after the
Separation Date, all emails received at email addresses previously issued to
Employee by Employer shall be automatically forwarded to Employee; provided that
each such email address shall be set-up with an automatic reply response, in
form reasonably satisfactory to Employee and Employer.  All office, conference
room and waiting room furniture and furnishings within the private offices of
Employee prior to the Separation Date at Employer’s executive offices at 2205
Plaza Drive, Rocklin, CA 95765 shall be immediately donated to the Ticket To
Dream Foundation.  Employer confirms that it has



--------------------------------------------------------------------------------

 

 

no title or interest in any car currently used by Employee, whether driven in
Texas or elsewhere, and Employee agrees that he is solely responsible for all
payments relating thereto.  Employee shall be entitled to continue as a director
and the Vice Chairman of Mattress Firm Holding Corp. subject to the terms of
Mattress Firm Holding Corp.’s bylaws, but shall no longer be referred to as
Executive Vice Chairman as of the Separation Date.  Employee shall be
compensated for his services on the board (or any committee thereof) of Mattress
Firm Holding Corp. in accordance with the compensation policies for directors
adopted from time to time by the Compensation Committee, or Board of Directors,
of Mattress Firm Holding Corp.

4.  Upon and after the Separation Date, pursuant to the Employment Agreement
Employee may participate in the Employer’s health, vision, and dental plans
under the Consolidated Omnibus Reconciliation Act (COBRA) and applicable state
law.  Employer shall reimburse Employee’s payments for COBRA for Employee, his
wife, and two children, for eighteen months after Separation Date in accordance
with the Employment Agreement.  Employee shall be entitled to reimbursement for
health, vision, and dental plans that are at least as beneficial to Employee as
the benefit plan that was in effect at Separation Date, provided, however, that
the Employer shall be entitled to amend or terminate generally any plans which
are applicable generally to the Employer’s senior executives (including the
Chief Executive Officer), officers or other employees.  Employee shall be
entitled to reimbursement for the plans offered by Employer that most closely
approximate the benefit plans in existence at Separation Date.  Employer’s
obligation to reimburse Employee for all benefit plans shall cease, if the
Employee accepts other employment, upon the date that Employee becomes eligible
to participate in health, vision, and dental insurance plans from a new employer
that are equal to or more beneficial to the Employee than the benefit plans that
were in effect through Employer at Separation Date. 



--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, it is expressly agreed and understood that Employee
being an officer of, or consultant to, or providing employment to others
at, Bunker Wilson, LLC or any other entity with which he is affiliated, or
providing services to any philanthropic organizations such as Ticket To Dream
Foundation and Our Little Light Foundation, shall in no way affect the rights of
Employee referred to above for so long as Employee is not an employee of any
such entity or organization.   Employee shall be entitled to maintain and, at
Employee’s option, roll over any investment in the Employer-sponsored 401(k)
plan or other deferred compensation plan to any account that Employee
designates; provided that no further contributions may be made to any such plan
by Employee.

5.  Section 5(f) of the Employment Agreement shall remain unaffected while
Employee continues as a director of Employer. Employee acknowledges that
Employer intends to sell its owned aircraft.  Employer and Employee agree that
the owned aircraft shall be available for Employee’s personal use from December
30, 2015 through and including January 3, 2016, in accordance with the terms of
section 5(f) of the Employment Agreement, including without limitation,
Employee’s reimbursement obligations thereunder.

6.a.  Release of Employer    

The payments and promises set forth in this Agreement are in full satisfaction
of all claims, liabilities or obligations of every kind and nature relating to
or arising out of the employment relationship between Employee and Employer,
including under sections 1 through 6 of the Employment Agreement, whether known
or unknown, suspected or unsuspected that Employee has had, or might have as of
the date this Agreement is executed by Employee.  Subject as set forth herein,
Employee, on behalf of himself, his representatives, agents, heirs and assigns,
hereby releases and waives any and all claims Employee may have against the
Employer and its



--------------------------------------------------------------------------------

 

 

subsidiaries, successors and assigns (collectively “MFRM Releasees”), whether
known or not known, relating to or arising out of the employment relationship
between Employee and Employer, including, without limitation, claims under
sections 1 through 6 of the Employment Agreement,  claims of unlawful discharge
relating to the employment relationship, breach of any employment-related
contract, defamation occurring during the course of employment, physical injury
sustained in the course of employment, emotional distress in the course of
employment, claims for additional compensation or benefits arising out of
Employee’s employment or separation of employment, claims for interest,
penalties, and/or attorney’s fees arising out of Employee’s employment or
separation of employment,  claims under Title VII of the 1964 Civil Rights Act,
as amended arising out of Employee’s employment or separation of employment, the
California Fair Employment and Housing Act arising out of Employee’s employment
or separation of employment, claims based on age or under the Age Discrimination
in Employment Act or Older Workers Benefit Protection Act, and any other laws
and/or regulations relating to employment or employment discrimination.  
Notwithstanding anything to the contrary in this Agreement, this release does
not apply to any claims that may not be validly released or waived by law, and
does not apply to (i) any claims that arise out of or are subject to (A) this
Agreement, or (B)  Employee’s Indemnification Agreement (which shall remain in
full force and effect, including with respect to any claims arising on or prior
to the Separation Date), (ii) any provision of the Employment Agreement other
than sections 1 through 6 thereof, and (iii) any other agreement or relationship
between Employee and Employer that is unrelated to the employment relationship
between Employee and Employer.  By signing below, Employee expressly waives any
benefits of Section 1542 of the Civil Code of the State of California, which
provides as follows:





--------------------------------------------------------------------------------

 

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

b.  Release of Employee

 

Employer, on behalf of itself, and its subsidiaries, successors and
assigns, hereby releases and waives any and all claims it may have against
Employee, on behalf of himself, his representatives, agents, heirs and assigns,
and Employee’s spouse and dependents (collectively “Carlsen Releasees”), whether
known or not known, relating to or arising out of the employment relationship
between Employee and Employer, including, without limitation, claims that arise,
whether in contract, tort, statute, breach of duty, failure to perform or
otherwise, in each case, relating to or arising therefrom.  Notwithstanding
anything to the contrary in this Agreement, this release does not apply to any
claims that may not be validly released or waived by law, and does not apply to
(i) any claims that arise out of or are subject to (A) this Agreement, or (B)
 Employee’s Indemnification Agreement (which shall remain in full force and
effect, including with respect to any claims arising on or prior to the
Separation Date), (ii) any provision of the Employment Agreement other than
sections 1 through 6 thereof, and (iii) any other agreement or relationship
between Employee and Employer that is unrelated to the employment relationship
between Employee and Employer.  Employer expressly waives any benefits of
Section 1542 of the Civil Code of the State of California (the terms of which
Employer acknowledges are set forth in section 6a. above). 

c. Mutual Release. 





--------------------------------------------------------------------------------

 

 

By virtue of this provision, the parties express their intention of ensuring
this Agreement provides for the mutual release required pursuant to section 7(h)
of the Employment Agreement, to the extent such release is valid under
California law. 

7.a.  Employee shall indemnify and hold the MFRM Releasees harmless from and
against any and all tax obligations for which the Employee or any Carlsen
Releasee may become liable as a result of this Agreement or the performance of
the obligations set forth herein.

b.  Employer shall indemnify and hold the Carlsen Releasees harmless from and
against any and all tax obligations for which the Employer or any MFRM Releasee
may become liable as a result of this Agreement or the performance of the
obligations set forth herein.

8.It is expressly agreed and understood that, notwithstanding any agreement to
the contrary, Employee shall not be restricted (i) from communicating on behalf
of the Ticket To Dream Foundation with any person involved in community
activities at Employer so long as for the duration of the non-solicitation
covenant in section 8(d) of the Employment Agreement (as such provision shall
incorporate the provisions of section 6.5(c) of the PSA (as defined therein))
such communications do not seek to hire such person or encourage such person to
leave their employment with Employer,  or (ii) from seeking or entering into
sponsorship or other contractual or business arrangements on behalf of the
Ticket To Dream Foundation with entities or persons whose primary business is
not targeted at the retail sale of mattresses.

9.Employee represents, understands and agrees that Employer has not promised
Employee future employment or made any representations to Employee about future
employment.  

10.The Employee understands and agrees that, effective on the Separation Date,
 Employee was and is no longer authorized as an employee or officer of Mattress
Firm Holding Corp. or any of its subsidiaries to incur any expenses or
obligations or liabilities on behalf of the Employer (without prejudice to any
claim that Employee may have under his



--------------------------------------------------------------------------------

 

 

Indemnification Agreement or as a director of Mattress Firm Holding Corp.).
 Employee acknowledges that any unauthorized expenses incurred after the
Separation Date and prior to the date of this Agreement are solely Employee’s
responsibility.

11.Subject to the foregoing,  Employee understands and agrees that on or prior
to the date of this Agreement, Employee will identify to the Employer and turn
over to the Employer all files, memoranda, records (and copies thereof), credit
cards and other physical or personal property which the Employee received solely
as an employee from the Employer and which are the property of the Employer.    

12.Employee hereby acknowledges that, during and solely as a result of his
employment by Employer, Employee has had access to confidential information.
 Employee acknowledges and agrees that he continues to be bound to all prior
agreements between him and Employer relating to confidential information.    

13.Employee shall after the date hereof keep the terms and amount of this
Agreement completely confidential, and shall not after the date hereof disclose
any information concerning this Agreement to anyone, in each case other
than: (A) to Employee’s spouse, tax preparers, and attorneys, if any, (B) to
members of the Board of Directors of Employer, senior management, the legal
department or information technology department of Employer, or members of
senior management of Bunker Wilson, LLC or the Ticket to Dream Foundation, or
(C)  as otherwise required by law; provided that the foregoing shall not
prohibit Employee from making statements that confirm he received what he was
entitled to pursuant to the Employment Agreement or otherwise referencing
publicly available information.

14.The Parties covenant and agree never, individually or with any person or in
any way, to commence, aid in any way (except as required by law, subpoena or
court order), prosecute, cause or permit to be commenced or prosecuted against
the MFRM Releasees or Carlsen Releasees, as applicable, any action or other
proceeding based upon any claim, demand, cause of action, obligation, damage or
liability which has been released pursuant to section 6 above.    The Parties
represent that he or it or they has or have, as applicable, not filed any



--------------------------------------------------------------------------------

 

 

complaints, claims or actions against the MFRM Releasees or Carlsen Releasees,
as applicable, for claims arising from Employee’s employment with Employer.

15.The Parties agree not to engage in conduct or undertake speech that is
reasonably expected or intended to be perceived as derogatory or to have a
detrimental effect on the MFRM Releasees or Carlsen Releasees, as applicable,
for a period of two years from the date hereof.  This provision does not apply
to any responses to any governmental agency or court inquiries, or testimony
under oath or to any communication engaged in by Employee as a member of the
board (or any committee thereof) of Mattress Firm Holding Corp.  

16.It is agreed that the benefits contained in this Agreement and the Employment
Agreement are subject to termination, reduction or cancellation in the event
that the Employee or the Employer, as applicable, takes any action or engages in
any conduct in violation of this Agreement or the Employment Agreement.

17.The provisions of this Agreement are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. 

18.The Parties represent and warrant that:  (a) no other person had or has or
claims any interest in the matters referred to in this Agreement; (b) Employee
or Employer, as applicable, has the sole right and exclusive authority to
execute this Agreement; and, (c) Employee or Employer, as applicable, has not
sold, assigned, transferred, conveyed or otherwise disposed of any claim or
demand relating to any matter covered by this Agreement.

19.As a further material inducement to the Parties to enter into this Agreement,
each Party hereby agrees to indemnify and hold each other harmless from and
against any and all loss, costs, damages, or expenses, including without
limitation, attorneys' fees incurred by the prevailing party, arising out of any
breach of this Agreement by the other Party or caused by the fact that any
representation made in this Agreement by one of the Parties was false when
made. 

20.The Employee represents and agrees that this Agreement is binding upon
Employee,  Employee’s estate, spouse, dependents, representatives, agents, heirs
and assignees.    



--------------------------------------------------------------------------------

 

 

The Employer represents and agrees that this Agreement is binding upon Employer
and its subsidiaries, successors and assigns.    

21.The Parties acknowledge and agree that:  (a) no other consideration other
than as provided for by this Agreement has been or will be paid or furnished;
and, (b) this Agreement and the remaining provisions of the Employment Agreement
set forth the entire agreement between the parties hereto, and fully supersedes
any and all prior agreements, understandings, Employer policies, practices, and
procedures pertaining to the employment relationship between Employee and
Employer.

22.The Parties understand and agree that this Agreement may not be modified
except in a writing signed by both the Employee and an authorized officer of
the Employer.

23.This document may be executed in duplicate originals, each of which is
equally admissible in evidence, and each original shall fully bind each party
that executed it.

24.This Agreement is governed by, and is to be interpreted according to, the
laws of the State of California.  The parties hereto agree that venue is proper
in Placer County, California and each party hereby consents to the jurisdiction
of the courts in that County.

25.  In accordance with section 7(h) of the Employment Agreement, Employee has
up to sixty (60) days from the Separation Date to consider and revoke this
Agreement.  This Agreement shall be irrevocable sixty (60) days after the
Separation Date. 

26.Employee acknowledges that he is waiving and releasing any rights he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that this
Release is knowing and voluntary.  Employee and Employer understand and agree
that the waiver of claims and release in section 6 above does not apply to any
rights or claims that may arise under the ADEA after the Separation
Date.  Employee further understands and agrees that (a) he should consult with
an attorney prior to executing this Agreement; (b) he has up to 60 days from the
Separation Date within which to consider and revoke this Agreement; (c) Omitted;
(d) the Agreement will not be effective until the revocation period has expired;
and (e) the



--------------------------------------------------------------------------------

 

 

Agreement may be revoked by sending a certified letter to that effect to Tracy
Jackson, VP of Human Resources, 2205 Plaza Drive, Rocklin, CA 95765. 

27.The Parties acknowledges that each Party:  (a) has read the foregoing
Agreement in its entirety; (b) fully understands it; (c) has had the opportunity
to seek the advice of an attorney and, (d) has freely and voluntarily agreed to
and executed this Agreement.

28.Employer and Employee intend that any amounts payable or provided under this
Agreement comply with the provisions of Section 409A of the Internal Revenue
Code and the regulations relating thereto so as not to subject Employee to the
payment of the tax, interest and any tax penalty which may be imposed under Code
Section 409A.  The provisions of this Agreement shall be interpreted in a manner
consistent with such intent.  To the extent that any provision hereof would
otherwise result in Employee being subject to payment of tax, interest and
penalty under Code Section 409A, Employer and Employee agree to amend this
Agreement in a manner that brings this Agreement into compliance with Code
Section 409A, and preserves to the maximum extent possible the economic value of
the relevant payments under this Agreement to Employee.  Employee acknowledges
his right to secure legal advice regarding this Agreement and understands
Employer does not warrant compliance with 409A.

 

 

 

 

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS RELATING TO THE EMPLOYMENT RELATIONSHIP BETWEEN EMPLOYEE AND
EMPLOYER.

 

 

 





--------------------------------------------------------------------------------

 

 

 

Executed at Rocklin (City) this 14th day of December 15, 2015.

 

 



/s/ Dale R. Carlsen

   Dale R. Carlsen

 

 

 

 

Executed at Houston (City) this 14th day of December, 2015.

 

Mattress Firm Holding Corp.

 

By /s/ Kindel L. Elam

Kindel L. Elam, General Counsel and Secretary

 

 

Mattress Firm, Inc.

 

By /s/ Kindel L. Elam

Kindel L. Elam, General Counsel and Secretary

 

 

Mattress Holding Corp.

 

By /s/ Kindel L. Elam

Kindel L. Elam, Secretary



--------------------------------------------------------------------------------